Citation Nr: 1439471	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to July 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for Hepatitis C and a low back disorder.

In support of his claims, the Veteran testified at a May 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record. 

In February 2014, the Board denied the claim for Hepatitis C but remanded this remaining claim for a low back disorder for further development that included having the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of this disorder - particularly insofar as its posited relationship with his military service.


FINDING OF FACT

The Veteran's low back disorder is not shown by the most probative (meaning the most competent and credible) evidence to be the result of his military service.


CONCLUSION OF LAW

His low back disorder was not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, an April 2008 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claim, of the information and evidence that VA would obtain, and of the information and evidence that he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He also was notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning his claim.

The Board also finds that VA has made the required efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  

Pursuant to the Board's January 2014 remand directive, the RO, actually the Appeals Management Center (AMC), requested copies of the Veteran's private medical treatment records from Dr. B.M. in March 2014 and again in April 2014, but unfortunately to no avail.  Consequently, the Board finds that the RO/AMC made reasonable attempts to obtain these outstanding private medical treatment records and that any further attempts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(1).  The Veteran also has been appropriately notified.  38 C.F.R. § 3.159(e)(1).

Additionally, the Veteran had a VA examination in May 2014 pursuant to another of the Board's January 2014 remand directives.  The VA compensation examination is adequate for deciding this claim because the examiner reviewed the claims file, considered the Veteran's contentions, and supported the medical conclusion with data and rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  VA's duty to assist therefore is met.  Moreover, there was compliance, certainly substantial compliance, with the January 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Further, concerning the May 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination denying this claim and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.

III.  Whether Entitlement to Service Connection for a Low Back Disorder is Warranted

The Veteran asserts his low back disorder is a result of his active military service, so a service-connected disability.  Specifically, he claims that he injured his back in 1972 while loading mail and packages onto a truck, although he concedes that he never actually sought treatment for this now claimed condition during his service.

As support for his claim, the Veteran submitted a May 2013 letter from his private physician, Dr. B.M., confirming the Veteran has a chronic low back disorder.  The question then becomes whether it is the result of his military service or dates back to his service so as to, in turn, warrant the granting of service connection for it.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

In the May 2013 letter, Dr. B.M. indicated that she had first treated the Veteran for back pain in 2006 (so not until some 33 years after his service).  Dr. B.M. noted that the Veteran had injured his back in service while loading bags of mail and packages onto a truck.  She stated that, at the time of the Veteran's injury, he did not report it nor did he seek treatment for it.  Dr. B.M. indicated the Veteran had been treated with non-steroidal anti-inflammatory drugs (NSAIDs), muscle relaxants and pain medications periodically.  She opined that the course of the Veteran's back pain was consistent with a chronic low back syndrome that can affect people their whole lives after sustaining an injury like this.

Since the Board's January 2014 remand of this claim, the Veteran has been afforded a VA compensation examination in May 2014 for further medical comment concerning the etiology of his low back disorder and especially its purported relationship with the injury he sustained during his military service.  During this additional evaluation he reported that he had strained his back tossing a mail bag in 1972 while on active duty in the military.  He said he had experienced constant low back pain ever since.  The examiner, however, observed the Veteran still worked as a "laborer" and driver with no back support.

On physical evaluation, the Veteran refused to perform any of the range-of-motion testing to prevent his back from "going out".  The examiner diagnosed lumbosacral strain but commented that there were no objective indications of pain, loss of range of motion, weakness, fatigability, or incoordination that could account for the limits of functional ability when the joint was used repeatedly over a period of time because the Veteran had refused to perform the maneuvers to prevent his back from "going out".  X-rays of his lumbar spine revealed mild-to-moderate posterior facet degenerative change at the L4-L5 level and minimal loss of lordotic curvature, but no new or old fractures.  The VA examiner concluded that the Veteran's condition being claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In explanation, and based on the history taken from the Veteran, the examination itself, and a review of the record, the examiner stated that there was no supporting documentation or evidence suggesting the Veteran had injured his back or had received treatment for the condition while in the service.  In addition, this VA examiner observed that the separation examination had revealed no information even remotely suggesting that a back injury had occurred.  Lastly, regarding Dr. B.M.'s May 2013 letter, the VA examiner stated that Dr. B.M. had not reviewed the Veteran's claims file and also had insisted that the Veteran's Hepatitis C was caused by blood transfusions in service when none actually were given.  Thus, the VA examiner concluded there was a credibility issue relating facts as evidence suggesting casualty.

After reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current low back disorder and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion or, as an example, relies on unsubstantiated allegations and instead considers them as established facts.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); but see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual premise).  A medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Most of the probative value of a medical opinion comes from its underlying reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There obviously is patent disagreement between the VA compensation examiner and Dr. B.M concerning the origins of the Veteran's low back disorder.  Dr. B.M.'s medical opinion is based on the Veteran's statements that he injured his back during his service and has continued to suffer from back pain ever since.  But even the Veteran concedes that he never actually reported or complained about the injury during his service or requested any treatment for it while in service.  Indeed, his STRs are entirely unremarkable for any suggestion of any such low back injury, much less of any complaints, treatment or diagnosis of a consequent chronic (meaning permanent) low back disorder.  And while it is true that the Board cannot necessarily conclude the alleged injury did not occur merely because it is not reflected or otherwise documented in the STRs, the fact that it is not nevertheless is probative evidence tending to suggest the injury did not occur as alleged or, at the very least, that it did not have the long-lasting effects of persistent pain, etc., now being claimed.  In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where, as here, the injury claimed is not alleged to have occurred in combat], Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).


In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b)  If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Here, the Veteran's STRs are complete, certainly in relevant part, and given the gravity of the type of injury being claimed, it is reasonable to expect that he would have reported or complained about it at some point during his service had it, in fact, occurred, but he admittedly never did, including when subsequently examined in anticipation of separating from service.  Furthermore, although the Board may not summarily reject Dr. B.M.'s opinion solely on the basis that her opinion is based on the Veteran's statements to her and personal recitation of his history, consideration must be given to the accuracy of this information as well as the probative value of the Veteran's statements recounting this history.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court held that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  But while the Board must consider the Veteran's lay statements and testimony regarding the claimed history of this condition, including the purported injury in service, it may consider whether his self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  And recognizing this, the Board finds it significant that he did not even complain of any low back pain or similar symptoms at any time during his service or even first seek treatment until 2006, some 33 years after the alleged injury is said to have occurred.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology.  

Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the amount of time that passed between the Veteran's reported onset of his low back disorder in comparison to when he was first diagnosed with this claimed disorder was very substantial.  While this is not entirely dispositive of his claim, it is also nonetheless other evidence tending to go against his claim.  The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).


In addition, Dr. B.M.'s supporting medical opinion is not based on consideration of the Veteran's entire medical history.  Conversely, in providing an unfavorable opinion, the May 2014 VA examiner considered the Veteran's STRs, private treatment records, lay statements, and Dr. B.M.'s May 2013 medical opinion that the Veteran had suffered from low back pain since his service as a consequence of the injury in service.  Notably, the VA examiner observed intervening instances, such as during the separation examination, when the Veteran had no complaints whatsoever referable to his low back, including of any prior injury of significance.  The May 2014 VA examination opinion also competently discussed the reasons and bases for its conclusions.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board ascribes more weight to the May 2014 VA examination opinion than to Dr. B.M.'s contrary May 2013 medical opinion.

In sum, while the Veteran insists that he injured his low back during his service, there is no objective evidence substantiating this assertion.  His STRs are unremarkable for any such low back injury and he has admitted that he did not report it or seek any treatment for his low back while in service, so including as a result or consequence of that purported injury.  Additionally, he did not seek treatment for his low back until 2006, some 33 years after the alleged injury.  Further, the May 2014 VA examiner competently and credibly opined that the Veteran's low back disorder was not related to his service, including especially to the alleged prior injury in service.  For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a low back disorder.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

This claim of entitlement to service connection for a low back disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


